Per Curiam
(on motion for rehearing). Motion for rehearing has been made in this case or, in the event that is denied, it is requested that the mandate be amended; the contention of the city of West Allis being that, if the mandate is not amended and the judgment is affirmed, it is res ad judicata on the right of the city of Milwaukee to recover in excess of six cents for the water furnished after the termination of the contract.
The mandate must stand. The city sued, claiming that it was entitled to ten cents under the order of the railroad commission. The city of West Allis defended on the ground that the water was furnished under the contract. No other issue was presented by the pleadings. While there was a scintilla of evidence of reasonable value, the question of reasonable value of the service rendered was not in fact litigated. The question of reasonable value of services rendered after the termination of the contract was by the opinion of the court held to be an open question, and subject to further litigation if the parties be so advised. Affirming the judgment on the ground that the city was not entitled to the schedule rate does not preclude the city from claiming and recovering the reasonable value of the services rendered which were not furnished under the contract.
Motion denied without costs.